964 A.2d 547 (2009)
290 Conn. 913
Lynn LOPA
v.
BRINKER INTERNATIONAL, INC., et al.
Supreme Court of Connecticut.
Decided February 5, 2009.
Matthew E. Dodd, in support of the petition.
The plaintiffs petition for certification for appeal from the Appellate Court, 111 Conn.App. 821, 960 A.2d 1107 (2008), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the United States Postal Service is not an employer under the Connecticut Workers' Compensation Act?"
*548 The Supreme Court docket number is SC 18303.